Citation Nr: 1137795	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Parkinson's disease, claimed as tremors, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim to reopen service connection for Parkinson's disease, claimed as tremors, on the basis that new and material evidence was not submitted.  In March 2009, the RO issued a second rating decision denying the Veteran's claim for service connection for Parkinson's disease, claimed as tremors, on the basis that the evidence did not show that the claimed disorder was related to the Veteran's service-connected chronic nonspecific posttraumatic headaches, post head injury. 

In April 2009, the Veteran filed a claim for an increased rating for his service-connected head injury, specifically requesting re-examination based on the new rating criteria for traumatic brain injury (TBI).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In March 2011, a hearing was held before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for Parkinson's disease, claimed as tremors, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for Parkinson's disease was denied by an unappealed August 2006 rating decision.  

2.  The evidence received since the August 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for Parkinson's disease, claimed as tremors. 


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying the Veteran's petition to reopen his claim of entitlement to service connection for Parkinson's disease, claimed as tremors, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  As evidence received since the August 2006 rating decision is new and material, the claim of entitlement to service connection for Parkinson's disease, claimed as tremors, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the Veteran's claim for service connection for Parkinson's disease, claimed as tremors, and remands it for further development.  Thus, a discussion of VA's duties to notify and assist is not necessary.  

In August 2006, the RO denied entitlement to service connection for Parkinson's disease, claimed as tremors.  At that time, the evidence of record included the Veteran's private medical records, including records from the Veteran's private neurologist, his VA treatment records, and two VA examination reports.  The RO denied the claim on the basis that the evidence did not show that the Veteran's Parkinson's disease, claimed as tremors, was related to his service-connected condition of chronic nonspecific posttraumatic headache, status post head injury.  The August 2006 RO decision is final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of these claims, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could reasonably result in substantiation of the claim if the claim were reopened and VA fulfilled its duty to assist the Veteran with the development of his claim.  Id. at 118-19.  

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In support of his claim to reopen service connection for Parkinson's disease, claimed as tremors, the Veteran has submitted additional VA and private treatment records, several informational articles on the nature and possible causes of Parkinson's disease, and a statement from his private physician linking his tremors to his in-service head injury.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran's Parkinson's disease, claimed as tremors, are related to his active military service.  As the additional evidence is both new and material, the claim for service connection for Parkinson's disease, claimed as tremors, is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for Parkinson's disease, claimed as tremors, is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his tremors and/or Parkinson's disease is a result of either the head trauma that he suffered during active service in April 1960 or is related to his service-connected chronic non-specific posttraumatic headache that he incurred as a result of the trauma.

In October 2008, the RO sent a letter to the Veteran informing him of the evidence needed to support his claim for service connection as secondary to a service-connected disability.  On remand, in accordance with the statutory due to notify, he should also be informed of the evidence and information needed to substantiate a claim service connection on a direct basis.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§§ 3.159(b); 3.303.

Additionally, review of the record shows that the Veteran's complete treatment records from Dr. John M. Tanner, M.D., at Neurosurgery Associates, P.A., are not of record.  Specifically, the claims file contains records dated only from September 2001 to April 2002, and from January 2006 to March 2006.  The Veteran has testified that he continually received treatment for his neurological condition at this office before seeking treatment with the VA, and the treatment note from January 2006 shows that he had a previous appointment in November 2005.  The Veteran also submitted a record request informing VA that he received additional treatment from Dr. Zesiewicz, his current treating neurologist, at the University of South Florida Hospital.  See February 2009, Authorization and Consent to Release Information to the Department of Veterans Affairs.  These records should be obtained on remand. 

The RO/AMC should also obtain any additional VA neurological treatment records for the Veteran, dated since June 2009.

The Veteran was provided with VA examinations in June 2005, July 2006, August 2008, and March 2009.  At the time of these examinations, the Veteran's complete VA treatment records and private treatment records were not available for review.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that an adequate opinion must be given in consideration of the Veteran's prior medical history).  Furthermore, while there is no general requirement to obtain a medical opinion from a specialist in order to comply with the duty to assist, Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), here, on remand, the Veteran should be provided with an examination with a VA neurologist because of the complexity of the specific etiological issues in this case.  Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the treatment records, the Veteran's VA neurologist explained that Parkinson's disease is multi-factorial, and, accordingly, the Veteran's Parkinson's disease could be trauma-induced such that VA should "consider" raising his disability rating.  See August 2008 VA treatment records; see also January 2009 VA treatment records (noting that the Veteran had a history of a head injury in service resulting in post-concussive syndrome and a headache such that his Parkinson's disease "can be trauma-induced").

Lastly, as the Veteran's DD-214 shows that he had one year of foreign service, the dates and locations of his foreign service should be verified, and, if necessary to verify the dates and locations of his foreign service, his service personnel records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's neurological treatment records, to include any radiology records, from the VA Medical Center in Tampa, Florida, dated since June 2009.

2.  Contact the Veteran and obtain the names, dates, addresses, and approximate dates of treatment for all private medical care providers that treated him for his neurological disorder.  Of particular interest are any private treatment records from Dr. Tanner, Neurosurgery Associates, P.A., for the period from April 2002 to January 2006, and from Dr. Zesiewicz, at the University of South Florida Hospital.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  Contact the National Personnel Records Center and/or any other indicated agency and verify the dates and locations of the Veteran's foreign service.  If necessary, request copies of the Veteran's complete service personnel records.  Efforts to verify the Veteran's foreign service and/or obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

4.  Thereafter, schedule the Veteran for a VA medical examination with a licensed neurologist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner is asked to make the following determinations:

(a) Provide a diagnosis and date of onset of the Veteran's head and hand tremors.  

(b) Determine whether it is at least as likely as not (50 percent or greater probability) that Parkinson's disease, or any other diagnosed condition related to the Veteran's tremors, had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically his April 1960 head injury.  

(c) Determine whether it is at least as likely as not (50 percent or greater probability) that Parkinson's disease, or any other diagnosed condition related to the Veteran's tremors, was (i) caused or (ii) aggravated by his service-connected nonspecific posttraumatic headache, status post head injury.  

(d) If such aggravation is found, determine: (1) the baseline manifestations of Parkinson's disease, or any other diagnosed condition related to the Veteran's tremors, found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected nonspecific posttraumatic headache, status post head injury, based on medical considerations.

The examiner should comment on the statements made by the Veteran's VA neurologist with regard to the possible etiological relationship between his Parkinson's disease and in-service head trauma.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


